DETAILED ACTION
This communication is responsive to Application 16/467,883 filed June 7, 2019.  Claims 1-20 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out the definition of “given time period”.  There is no reference to a “given time period” in the independent claim 15, nor any other claim in the claim set 15-20.  Therefore, the limitation should be “a given time period”.  The Examiner interprets this is related to the given time period as described in the Specification [0100].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1.

Regarding Claim 1, Kakishima teaches A method for wireless communication by a User Equipment (UE) (Fig. 1, UR 10), comprising: receiving at least one trigger message for reporting advanced Channel State Information (CSI) by the UE; (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X");
and taking one or more actions to reduce at least one of feedback overhead or processing at the UE associated with the reporting. (Kakishima: [0049] "For advanced CSI reporting, index of the combined beam k be n.sub.1(k), n.sub.2(k) instead of i.sub.1,1(k), i.sub.1,2(k) to reduce feedback overhead").

Regarding Claim 13, The method of claim 1, Kakishima teaches wherein taking the one or more actions comprises, if the advanced CSI report is triggered in subframe n corresponding to a CSI process, not updating a Rank Indicator (RI) associated with the CSI process if the RI for the advanced CSI associated with the CSI process was updated on or after X number of subframes before subframe n. (Kakishima: [0039] "According to one or more embodiments of the present invention, if a rank 1 codebook is used for the normal CSI, advanced CSI leading beam may be the same with a rank 1, CF 1 beam [i.e. rank not updated]. In addition to the leading beam, combined beam(s) may be selected from beams that are orthogonal to the leading beam" and [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X").

Regarding Claim 14, The method of claim 1, Kakishima teaches wherein taking the one or more actions comprises not reporting the advanced CSI in one or more subframes that require that the advanced CSI is reported in the same subframe in which a corresponding CSI trigger was received. (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X").

Regarding Claim 15, Kakishima teaches A method for wireless communication by a Base Station (BS) (Fig. 1, BS 20), comprising: determining to send at least one trigger message to receive an advanced Channel State Information (CSI) report from at least one User Equipment (UE) (Fig. 1, UR 10); (Kakishima: [0090, Fig. 8] "FIG. 8 shows an example of the advanced CSI reporting triggered by the BS 20 using the RRC signaling (or DCI)" where the trigger by the BS indicates a determination to send prior to sending);
taking at least one action to reduce at least one of feedback overhead or processing at the at least one UE associated with the advanced CSI report; (where the BS selects beams so that... Kakishima: [0038] "a low resolution codebook and a high resolution codebook may use a common part for a beam selection scheme. The same for normal CSI and advanced CSI, which helps to reduce calculation complexity and feedback overhead", and [0048] "In order to reuse the legacy codebook W1 and the legacy feedback scheme, the definition of i.sub.1,1, i.sub.1,2 are identical to those used for legacy codebook, e.g., in 3GPP TS 36.213, Section 7.2.4, Table 7.2.4-10. The other K-1 candidate combined beams are those at distance of n.sub.1*O.sub.1+n.sub.2*O.sub.2.", and [0050, Fig. 3b] "In the BS 20, it can infer the combined beam index by: i.sub.1,1(k)=mod(i.sub.1,1(1), O.sub.1)+n.sub.1(k)*O.sub.1 and i.sub.1,2(k)=mod(i.sub.1,2(1), O.sub.2)+n.sub.2(k)*O.sub.2. Thus, feedback of the leading beam index can be performed based on the legacy LTE codebook and can reuse the legacy LTE feedback, because the definition of i.sub.1,1(1) and i.sub.1,2(1) is identical to those defined for the legacy LTE feedback of 1-layer codebook, as seen in 3GPP TS 36.213, Section 7.2.4, Table 7.2.4-10");
and sending the at least one trigger message based on the at least one action. (Kakishima: [0090, Fig. 8] "FIG. 8 shows an example of the advanced CSI reporting triggered by the BS 20 using the RRC signaling (or DCI)");

Regarding Claim 20, The method of claim 15, Kakishima teaches wherein taking the at least one action comprises determining to send the trigger message in a subfrarme (n) to trigger the advanced CSI report in a different subframe (n+4). (Kakishima: [0090, Fig. 8] "when the UE 10 receives a trigger of the advanced CSI reporting on subframe "n," the normal [sic advanced] CSI reporting may be performed on subframes "n+4" and "n+X").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 12, 16, and 19  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Hwang, et al. (hereafter Hwang) US Patent Publication 2015/0110029 A1.

Regarding Claim 2, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises not allowing transmission of data on the uplink together with the reporting the advanced CSI. 
However, Hwang does teach wherein taking the one or more actions comprises not allowing transmission of data on the uplink (PUSCH) together with the reporting the advanced (enhanced) CSI (PUCCH). (Hwang: [0264] "Accordingly, when the simultaneous transmission of the PUCCH and the PUSCH is configured, the simultaneous transmission of the plurality of HARQ-ACK information and periodic CSI using the PUCCH resource may be enhanced not to be permitted").

(Hwang: [0264]).

Regarding Claim 6, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises reporting the advanced CSI using a Modulation and Coding Scheme (MCS) from a given set of MCSs. 
However, Hwang does teach wherein taking the one or more actions comprises reporting the advanced CSI using a Modulation and Coding Scheme (MCS) from a given set of MCSs. (Hwang: [0104] "The aforementioned CSI is an index representing a status of the DL channel, and may include at least one of a channel quality indicator (CQI) and a precoding matrix indicator (PMI)...The CQI may be generated by various methods. For example, the various methods include a method of quantizing and feed-backing the channel status as it is, a method of calculating and feed-backing a signal to interference plus noise ratio (SINR), a method of notifying a status which is actually applied to the channel such as a modulation coding scheme (MCS), and the like. When the CQI is generated based on the MCS, the MCS includes a modulation scheme, a coding scheme, and a coding rate according to the coding scheme, and the like").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Hwang in order to report the enhanced CSI using an MCS from an index set of CQI  for reduction of feedback overhead or processing. (Hwang: [0104]).

Claim 7, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises reporting the advanced CSI with a reduced payload size.
However, Hwang does teach wherein taking the one or more actions comprises reporting the advanced CSI with a reduced payload size. (Hwang: [0160] "Since periods and offsets of the wideband CQI/PMI and the subband CQI are equally set with respect to two cells, when the plurality of subband CQI bundles collide with each other, the UE may swap a subband CQI report instance and a wideband CQI report instance with respect to one cell. As a result, each subband CQI bundle is simultaneously transmitted with the wideband CQI/PMI for another cell to relatively decrease the entire payload size").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Hwang in order to report the enhanced CSI by multiplexing the CQI/PMI for reduction of feedback overhead or processing. (Hwang: [0160]).

Regarding Claim 12, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises not updating the advanced CSI corresponding to one or more CSI processes for a given time period after a previous update of the advanced CSI was completed.
However, Hwang does teach wherein taking the one or more actions comprises not updating the advanced CSI corresponding to one or more CSI processes for a given time period after a previous update of the advanced CSI was completed.  (Hwang: [0112] "The CSI may be transmitted through the PUCCH periodically according to a period determined in the upper layer. That is, the periodic channel status information (CSI) may be transmitted through the PUCCH").
(Hwang: [0112]).

Regarding Claim 16, The method of claim 15, Kakishima does not explicitly teach wherein taking the at least one action comprises determining not to schedule the advanced CSI report together with transmission of data on the uplink by the at least one UE.  
However, Hwang does teach wherein taking the at least one action comprises determining not to schedule the advanced CSI report together with transmission of data on the uplink by the at least one UE.  (Hwang: [0278] "First, both the simultaneous transmission of the plurality of HARQ-ACKs and the periodic CSI in the same subframe and the simultaneous transmission of the plurality of periodic CSI may be configured not to be permitted to be enabled").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Hwang in order to not allow the simultaneous transmission of the HARQ-ACK information on the PUSCH and enhanced periodic CSI using the PUCCH resource for reduction of feedback overhead or processing. (Hwang: [0278]).

Regarding Claim 19, The method of claim 15, Kakishima does not explicitly teach further comprising sending an indication of [[the]]a given time period to the at least one UE.
However, Hwang does teach further comprising sending an indication of [[the]]a given time period to the at least one UE. (Hwang: [0112] "The CSI may be transmitted through the PUCCH periodically according to a period determined in the upper layer. That is, the periodic channel status information (CSI) may be transmitted through the PUCCH").
(Hwang: [0112]).

Claims 3 and 17  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Lee, et al. (hereafter Lee) US Patent Publication 2013/0208604 A1.

Regarding Claim 3, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message received via a DCI (Downlink Control Information) format supporting multi-antenna port transmission.
However, Lee does teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message received via a DCI (Downlink Control Information) format supporting multi-antenna port transmission. (Lee: [0115] "Unlike conventional HetNet scenarios (e.g. Macro and Pico may have their own cell-ID), in distributed MIMO systems (e.g. in LTE R-10 distributed MIMO systems), the same cell-ID may be shared among Macro cell and its RRHs (also known as "deployment scenarios with geographically separated antennas"). For the above, an eNB may configure the UE to report a CSI for its most favorable TP(s) through RRC configuration/reconfiguration" which is not reporting CSI when scheduling via the DCI).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Lee in order to not report the enhanced CSI when receiving a trigger via a DCI (Lee: [0115]).

Claim 17, The method of claim 1, Kakishima does not explicitly teach wherein taking the at least one action comprises determining not to send the trigger message via a DCI ( Downlink Control Information) format supporting multi-antenna port transmission.
However, Lee does teach wherein taking the at least one action comprises determining not to send the trigger message via a DCI ( Downlink Control Information) format supporting multi-antenna port transmission. (Lee: [0115] "Unlike conventional HetNet scenarios (e.g. Macro and Pico may have their own cell-ID), in distributed MIMO systems (e.g. in LTE R-10 distributed MIMO systems), the same cell-ID may be shared among Macro cell and its RRHs (also known as "deployment scenarios with geographically separated antennas"). For the above, an eNB may configure the UE to report a CSI for its most favorable TP(s) through RRC configuration/reconfiguration" which is scheduling via the RRC versus the DCI for multi-antennas).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Lee in order to report the enhanced CSI with multi-antenna ports when receiving a trigger via RRC versus the DCI (Lee: [0115]).

Claim 4 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Park, et al. (hereafter Park) US Patent Publication 2016/0212643 A1.

Regarding Claim 4, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message indicating a rank exceeding a given rank.
 wherein taking the one or more actions comprises not reporting the advanced CSI in response to a trigger message indicating a rank exceeding a given rank. (Park: [0157] "an RI (rank indicator) of a CSI reported in every time duration may be different from each other. The UE reports vectors of u.sub.q.sup.(j) and v.sub.q.sup.(j) as many as the rank number to the eNB and the eNB estimates channels as many as the limited rank number according to the report of the UE").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Park in order to not report the enhanced CSI when exceeding the limited rank number of the UE (Park: [0157]).

Claim 5 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Pelletier:, et al. (hereafter Pelletier:) US Patent Publication 2013/0195008 A1.

Regarding Claim 5, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises reporting the advanced CSI with a Transport Block Size (TBS) not exceeding a given TBS.
However, Park does teach wherein taking the one or more actions comprises reporting the advanced CSI with a Transport Block Size (TBS) not exceeding a given TBS. (Pelletier: [0199] "The WTRU may transmit CSI reports based on one or more implicit triggers for aperiodic CSI reporting and changes in channel state information reporting. Example implicit triggers may include, but not limited to,...receiving an HS-SCCH indicating that the number of transport blocks carried the associated HS-PDSCH is above/below a configured number of transport blocks (threshold)").
(Pelletier: [0199]).

Claims 8-11 and 18  are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kakishima, et al. (hereafter Kakishima), US Patent Publication 2019/0245608 A1 in view of Liang, et al. (hereafter Liang) US Patent Publication 2015/0381254 A1.

Regarding Claim 8, The method of claim 1, Kakishima does not explicitly teach wherein taking the one or more actions comprises supporting a given number of CSI processes for the advanced CSI, the given number of CSI processes being less than a number of CSI processes supported for legacy CSL.
However, Liang does teach wherein taking the one or more actions comprises supporting a given number of CSI processes for the advanced CSI, the given number of CSI processes being less than a number of CSI processes supported for legacy CSL (Liang:  [0014-0018] "3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; [0016] P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Liang in order to support a maximum number of CSI processes as defined by 3GPP (Liang:  [0014-0018]).

Claim 9, The method of claim 1, the combination of Kakishima and Liang teaches wherein taking the one or more actions comprises supporting a given number of CSI processes for the advanced CSI, the given number of CSI processes being less than a number of CSI processes supported for legacy CSI. (Liang:  [0014-0018] "3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; [0016] P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
The rational and motivation for adding this teaching of Liang is the same as for Claim 8.

Regarding Claim 10, The method of claim 1, the combination of Kakishima and Liang teaches wherein taking the one or more actions further comprising simultaneously processing a maximum of the supported given number of CSI processes at one time. (Liang: [0131, Fig. 7] "In step S707, the measurement module 47 performs the necessary cell measurements (CSI measurements) in respect of the resource elements identified in the received configuration data").
The rational and motivation for adding this teaching of Liang is the same as for Claim 8.

Regarding Claim 11, The method of claim 1, the combination of Kakishima and Liang teaches wherein taking the one or more actions further comprising reporting a previously determined advanced CSI for one or more CSI processes, if the maximum supported number of CSI processes are being processed.  (Liang: [0131, Fig. 7] "In step S707, the measurement module 47 performs the necessary cell measurements (CSI measurements) in respect of the resource elements identified in the received configuration data" where [0014-0018] "3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; [0016] P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
The rational and motivation for adding this teaching of Liang is the same as for Claim 8.

Regarding Claim 18, The method of claim 15, Kakishima does not explicitly teach further comprising receiving a maximum number of CSI processes supported by the at least one UE for advanced CSI reports, wherein the maximum number of CSI processes supported by the at least one UE for the advanced CSI reports is less than a number of CSI processes supported for legacy CSI reports.
However, Liang does teach further comprising receiving a maximum number of CSI processes supported by the at least one UE for advanced CSI reports, wherein the maximum number of CSI processes supported by the at least one UE for the advanced CSI reports is less than a number of CSI processes supported for legacy CSI reports. (Liang:  [0013-0018] "the base station configures the mobile telephones it is serving via its component carriers to carry out and report predetermined signal quality and interference measurements (i.e. one or more CSI processes, depending on the number of cells to be measured) so that it can take appropriate corrective actions when signal degradation is experienced by user equipment within its cell(s).  3 GPP has recently made a working assumption (at RAN1 meeting #71) that for the joint operation of downlink CoMP and CA, the UE capability for the number of supported CSI processes is defined as follows: P.sub.CSI is the maximum number of CSI processes supported on a component carrier; P.sub.CSI is provided per band combination; The P.sub.CSI value applies to each component carrier within a band; and P.sub.CSI can take a value in [1, 3, 4]").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kakishima to include the teachings of Liang in order to support a maximum number of CSI processes as defined by 3GPP (Liang:  [0014-0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416